DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment to the specification, which is filed on January 10, 2022, has been reviewed and accepted.
In view of the amendment filed on January 10, 2022, claims 21 and 36 have been amended. Claims 21-40 are pending and under consideration.
In the Office Action dated December 15, 2021, claims 21-40 were indicated as allowable because the prior art of record alone or in combination fail to disclose the limitation of “the elongated shaft releasably coupled to a proximal end of the bushing” (emphasis added) (see paragraph 3 under “Allowable Subject Matter” heading). In the amendment filed on January 10, 2022 the limitation above has been amended to read “the elongated shaft coupled to a proximal end of the bushing”
The indicated allowability of claims 21 and 36 is withdrawn in view of the amendment filed on January 10, 2022. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Priority
this application is a continuation of US Application No. 15/497,445 filed on April 26, 2017, now US Patent No. 10,537,314, which is a continuation of US Application No. 14/462,021 filed on August 18, now US Patent No. 9,775,590, which claims benefit of Provisional Application No. 61/867,935, which is filed on August 20, 2013.

Claim Objections
Claim 34, which is dependent on claim 21, line 2 recites the limitation of “the control member”. It is understood that Applicant intended to recite “the control wire” because claim 21, last line recites “a control wire.” Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 21-26, 28-35, 37-38 and 40 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US 2008/0306491) in view of Ouchi (U.S. 5,788,714).

Referring to claims 21 and 36, Cohen (US 2008/0306491) discloses a medical device for delivering a clipping device and a method for deploying a clipping device in a living body, comprising: 
a clip 102 (Fig. 1, para [0062]) including a capsule 110 (Fig. 1, para [0062]) extending from a proximal end to a distal end and at least two arms 104 at least partially received within the capsule; 
a bushing 120 (Figs. 1 and 7, para [0063]) having a distal end releasably coupled to a proximal end of the capsule; 
an elongated shaft 130 (Fig. 1 or Fig. 29) coupled to a proximal end of the bushing 120, the elongated shaft including: a coil 130 (Fig. 1) extending from a 
advancing an elongate member 130 (Figs. 1 or 29) and to a target position in a living body;

a braided portion extending around a portion of the coil, the braided portion including a plurality of lines wound together ([0063]: “Such a coil may be formed of a single wire or of a plurality of wires of one or more layers with the layers wrapped in the same or opposite directions and may be braided to constrain the inner or outer diameter of the coil.”); and
a handle 1500 (Figs. 29-30, para [0062] and [0081]-[0082]) or 2000 (Figs. 40-43, para [0087]-[0088]) coupled to the clip via a control wire 132 (para [0062]: “The capsule 110 is coupled to a bushing 120 which is coupled to a handle (not shown) which remains outside the body via, for example, a flexible member 130 which slidably receives therethrough a control wire 132 which connects the clip 102 to an actuator (not shown) on the handle. As shown in FIGS. 1 and 7, the flexible member 130 may be a coil of wire or any other suitable hollow, flexible structure.”(emphasis added)); and 
moving a clip 102 distally out of the capsule 110, the clip including a pair of arms 104 biased toward an open tissue-receiving configuration, the clip being coupled to the handle via a control wire 132 (para [0064] and [0069]); 
rotating the handle (embodiment as shown in Fig. 1 does not shown a handle. Embodiment as shown in Figs. 29 shows handle 1500. Embodiment as shown in Figs. 40-41 show handle) to cause a corresponding rotation of the clip ([0083]: “as would be understood by those skilled in the art, the clip 102 may be rotated via a control wire 132 rigidly coupled to a rotation actuator of a handle and to the clip 102. This control wire 132 would rotate within the flexible member 130 which would be rigidly coupled to a portion of the handle rotatable relative to the rotation actuator.”) and 
actuating the control wire to draw the clip proximally into the capsule closing the clip arms over the target tissue [0064]: “As the control wire 132 is drawn proximally, the arms 104 are drawn into the capsule 110 so that contact with the capsule 110 draws distal ends of the arms 104 toward one another, compressing any tissue located therebetween.”)
Cohen discloses the invention substantially as claimed except for disclosing plurality of lines wound together such that first and second ones of the lines intersect to enclose a predetermined angle therebetween, the angle being between 25 degrees and 55 degrees. 
However, Ouchi (U.S. 5,788,714) discloses a flexible tube for an endoscope (Figs. 1-2), comprising: an elongated shaft 1 (Fig. 1) extending from a proximal end to a distal end and having flexibility sufficient for insertion through a working channel of an endoscope along a tortuous path, the elongated shaft including (col. 1, lines 55-68): a coil 10 (Fig. 1) extending from the proximal end to the distal end and having a channel extending longitudinally therethrough; and a braided portion 20 (Fig. 1) extending around a portion of the coil, the braided portion including a plurality of lines (at lead line 21, Fig. 1) wound together such that first and second ones of the lines intersect to enclose a predetermined angle, the predetermined angle is 50 degrees (In col. 2, line 52, Ouchi discloses the angle α, which is the angle of one of the braids with respect to the longitudinal axis of tube 1, is equal or greater than 45 degrees and equal or less than 65 degrees. Based on the above ). Ouchi discloses the design of the braided portion improve the flexibility of the flexible tube 1 and the flexibility of the flexible tube 1 can be made according to desired usage (col. 20, lines 38-50). In view of Ouchi’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filling date of Applicant's invention, to have performed routine experimentation to modify the flexible tube 130 of Cohen to have a braided portion as suggested by Ouchi to improve the flexibility of the device of Cohen. 

    PNG
    media_image1.png
    498
    693
    media_image1.png
    Greyscale


As to claim 22, Cohen/Ouchi discloses the medical device of claim 21, wherein the arms 104 (Cohen: Fig. 1) are movable between an insertion configuration in which the arms are drawn proximally into the capsule drawing the arms together (Cohen: [0064]: “As the control wire 132 is drawn proximally, the arms 104 are drawn into the capsule 110 so that contact with the capsule 110 draws distal ends of the arms 104 toward one another, compressing any tissue located therebetween.”) and a tissue-receiving configuration in which the arms are extended distally from the capsule permitting the arms 104 to spread apart from one another (Fig. 1 and 49).

As to claim 23, Cohen/Ouchi discloses the medical device of claim 21, wherein the first one of the lines includes one of one, two, three and four filaments and the second one of the lines includes one of one, two, three and four filaments (Ouchi: Fig. 9, n= 3, 4. n = number of strand or filament in each bundle 21. Col. 7, lines 5-22).

As to claim 24, Cohen/Ouchi discloses the medical device of claim 23, wherein each of the lines contains the same number of filaments (Ouchi: Fig. 9, n= 3, 4. n = number of strand or filament in each bundle 21. Col. 7, lines 5-22).

As to claim 25, Cohen/Ouchi discloses the medical device of claim 21, wherein the braided portion includes eight lines wound together (Ouchi: Fig. 28 and col. 17, lines 14-25. Fig. 8 shows m (number of bundles 21) = 8, n (number of strands in each bundle) = 16).   

As to claim 26, Cohen/Ouchi discloses the medical device of claim 23, wherein a diameter of filaments of the first one of the lines is the same as a diameter of filaments of the second one of the lines (Ouchi: col. 9, lines 60-65).

As to claim 28, Cohen/Ouchi discloses the medical device of claim 21, further comprising a plastic extrusion on the braided portion locking an orientation of the braided portion relative to the coil (Ouchi: jacket 30, Figs. 1 and 9, col. 7, lines 30-64).

As to claim 29, Cohen/Ouchi discloses the medical device of claim 28, wherein the plastic extrusion extends over one of an outer surface of the braided portion and an inner surface of the braided portion adjacent the coil (Ouchi: Fig. 9 show the jacket is penetrated pass the braided portion). 

As to claim 30, Cohen/Ouchi discloses the medical device of claim 21, wherein the lines are wound with a predetermined pick count (Ouchi: Figs. 9-10 and tables 10, and 33-34. Ouchi inherently discloses “a predetermined pick count” because braid angle, diameter of the filaments, number of filaments and braid pitch and outer diameter of tubes are disclosed). 

As to claim 31, Cohen/Ouchi discloses the medical device of claim 30, wherein the lines are wound in a locking braid pattern such that crossings of the lines occur at one of valleys of the coil, peaks of the coil and a combination of the valleys and peaks of the coil (Ouchi: Fig. 1 shows the space between each revolution of coil 10 is larger than diameter of each strand 20, thus, some strand will crossing on the peaks of coil 10 or on valleys of coil 10). 

As to claim 32, Cohen/Ouchi discloses the medical device of claim 21, wherein the line has one of a rectangular and circular cross-section (Ouchi: Fig. 10 shows rectangular cross-section). 
 
As to claim 33, Cohen/Ouchi discloses the medical device of claim 21, wherein the handle includes an actuator for rotating the elongated shaft, the elongated shaft transmitting the rotation along its length so that rotation of the elongated shaft rotates the clip ([0083]: “as would be understood by those skilled in the art, the clip 102 may be rotated via a control wire 132 rigidly coupled to a rotation actuator of a handle and to the clip 102. This control wire 132 would rotate within the flexible member 130 which would be rigidly coupled to a portion of the handle rotatable relative to the rotation actuator.”)

As to claims 34-35, Cohen/Ouchi discloses the medical device of claim 21, further including a core member 138 (joint 138 as described in paragraph [0064] and as shown in Figs. 2-3) coupled between the control [member]wire and the clip arms, wherein the core member is constructed to separate when subjected to a predetermined tension force to release the clip from the control wire and the elongated shaft and wherein, when the core member separates, the clip arms are locked in a closed position (para [0064]). 

As to claim 37, Cohen/Ouchi discloses the method of claim 36, wherein the lines are braided in an interlocking pattern (Ouchi: at lead line 21, Fig. 1).

As to claim 38, Cohen/Ouchi discloses the method of claim 36, wherein the first one of the lines includes one of one two, three and four filaments and the second one of the lines includes one of one, two, three and four filaments (Ouchi: Fig. 9, n= 3, 4. n = number of strand or filament in each bundle 21. Col. 7, lines 5-22).

As to claim 40, Cohen/Ouchi discloses the method of claim 36, further comprising the step of releasing the clip from the elongate member, locking the clip in the close position over the target tissue. (Cohen: [0068]: “This decouples the capsule 110 from the bushing 120 leaving at the target site the clip 102 clamped on the tissue and the capsule 110 coupled thereto. The bushing 120 and the remainder of the device 100 may then be withdrawn from the body”).
 
Allowable Subject Matter
Claims 27 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771